Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los
Jueces Asociados Señores Hernán-dez Denton y Corrada Del Río.
HH

Apuntes preliminares

La sentencia de este Tribunal menoscaba la confianza depositada por la comunidad internacional en nuestro sis-tema de justicia y violenta descarnadamente el espíritu, la esencia y los objetivos que animan la Convención de la Haya sobre los Aspectos Civiles del Secuestro Internacio-nal de Niños (en adelante la Convención). Incursiona pre-cisamente en la práctica que dicho tratado quiso evitar; esto es, entrar sustantivamente en consideraciones de cus-todia y obviar el derecho natural de los tribunales mexica-nos a desarrollar tan importante política pública con res-pecto a los menores de su suelo. La decisión mayoritaria se muestra nefasta por varias razones.
*307Primero, fundado en una excepción a la regla general del retomo de menores ilegalmente sustraídos o retenidos —visualizada para situaciones extremas de verdadera emergencia— el Tribunal circunvala el tratado y, para to-dos los efectos prácticos, hace una determinación final y firme de custodia en favor de la madre, sin tener jurisdicción.
Segundo, la sentencia se presenta impelida por la sim-patía natural de este Tribunal hacia la madre (puertorri-queña) y animada por una duda subyacente sobre la capa-cidad de los tribunales mexicanos para resolver conforme lo que una mayoría de este Tribunal entiende correcto y apropiado. Ese proceder ignora que
[t]oda decisión en este género de controversia no puede hacerse depender de las simpatías .naturales de los tribunales hacia una de las partes ... como tampoco de temores, fundados o no, de que exclusivamente los foros judiciales puertorriqueños esta-mos capacitados para resolverlos con absoluta sabiduría, ecua-nimidad y juridicidad .... Tampoco es el pronto acceso o pri-mera llegada a la meta en una carrera que uno de los litigantes pueda lograr hacia determinado tribunal, o en la aprehensión de que el traslado temporal de los niños fuera de la jurisdicción entrañe el peligro potencial de que nunca volverán a la custodia de aquel progenitor que la tiene o legalmente debe ostentarla .... Propiciaría que subsistieran a niveles intolerables las prácticas de secuestro o retención unilateral en detrimento de un sistema uniforme de administrar justicia en pro del bienestar de los menores. (Enfasis suplido.) Perron v. Corretjer, 113 D.P.R. 593, 604-605 (1982).
Tercero, la mayoría enmarca su dictamen precisamente en el escenario habitual donde se activan las disposiciones generales del convenio. En otras palabras, ante el cuadro general y típico para el que se diseñó el tenor genérico del convenio, invoca con flexibilidad una excepción. Al así ac-tuar, olvida que las disposiciones generales del tratado ad-quieren virtualidad y vigencia en el contexto de familias disfuncionales, no normales. Es precisamente cuando se da la ruptura del vínculo espiritual, anímico y humano que unía a los cónyuges —ruptura que se refleja en las más *308variadas desavenencias y discordias, expresadas en distin-tos grados de frecuencia e intensidad— que de ordinario uno de los cónyuges toma la decisión de sacar al niño de su país de residencia habitual, privando así al otro de su de-recho de custodia. No es sorpresivo que en estos casos la-mentablemente alguno de los cónyuges haya desplegado algún tipo de conducta maltratante, pues sólo cuando hay amor es cuando de ordinario se da la consideración y el respeto hacia la pareja. Aun ante este cuadro genérico, la Convención establece, como su objetivo principal, la devo-lución del menor a su país de residencia habitual.
Cuarto, en consonancia con lo anterior, como toda rup-tura matrimonial conlleva ínsitamente el desarrollo de epi-sodios de discordia y de desavenencias entre los cónyuges, que son presenciados por los hijos menores, la siquis de éstos queda profundamente marcada por tales eventos. No es arriesgado aseverar que tales desavenencias tienen que haber alcanzado altos niveles de intensidad —expresados en muchas ocasiones en maltrato o violencia— para que un cónyuge se lleve a los hijos menores fuera del país de resi-dencia habitual. Es lógico, además, que los menores hayan quedado profundamente afectados al observar episodios de maltrato, maledicencia, imprecaciones; en fin, de falta de armonía entre sus padres. Cualquier psicólogo podría afir-mar que, ante esos cuadros disfuncionales, la conducta del menor se ha visto ya afectada y deformada. Aún así, ante ese cuadro habitual en que se enmarca la Convención, ésta ordena el retorno del niño al país de residencia habitual.
Quinto, la excepción a devolver al niño cuando se en-cuentre en grave riesgo de daño físico o psicológico, o quede expuesto a sufrir una situación intolerable, está prevista para situaciones en que el retorno pudiera afectar inme-diata e inminentemente la seguridad del niño.
Sexto, el distinguido magistrado de instancia, Hon. Jorge Orama Monroig, tuvo la oportunidad de entrevistar al niño del caso de autos, en privado, y éste expresó su deseo *309de regresar a México. Así como hemos concedido validez a las expresiones de un niño que repele la presencia o com-pañía de uno de los padres, ¿por qué no hacer lo propio, cuando expresa su preferencia? No olvidemos que tal ma-nifestación de la voluntad del menor se ha dado aun en el contexto en que la madre mantiene un alto control afectivo sobre el niño. Es claro, además, que el niño tiene una buena relación con su padre y sus familiares radicados en México.
Séptimo, no soslayamos, minimizamos o pasamos por alto el problema de la violencia doméstica y el efecto que pueda tener en los menores. La tenemos muy presente y preocupa sobremanera nuestro ánimo judicial. Ello no obs-tante, y como bien expresa la sentencia, la violencia conyu-gal es un factor que debe ser considerado por los tribunales al adjudicar la custodia. Como el aspecto de la custodia pertenece a la latitud de los tribunales mexicanos, no nos corresponde adjudicarlo.
Octavo, no debe utilizarse como subterfugio la disposi-ción que valida la no devolución del menor, cuando ésta sea contraria a principios fundamentales de los derechos hu-manos y las libertades reconocidas por el Estado. En este aspecto se señala que, siendo un principio fundamental de derechos humanos del Estado erradicar la violencia domés-tica, no procede el retorno. Esa interpretación olvida la esencia de dicha disposición, a saber: cuando la devolución del niño ofenda principios fundamentales de nuestro país, puede el Estado obviar la regla general. Ese no es el caso aquí. La orden de retorno no implica que se haya adjudi-cado la custodia al padre, sino que se envía al niño al país que está en mejor posición para decidir sobre su custodia. En dicho proceso, el tribunal mexicano competente podrá considerar los episodios de violencia doméstica y tomar la decisión que corresponda. No podemos investirnos del de-recho absoluto de establecer con primacía nuestros princi-pios sobre la violencia doméstica. Igual preocupación tiene *310el ordenamiento mexicano. El mero hecho de devolver el niño a México no valida la violencia doméstica. No se está enviando el niño a un país que incentive una conducta tan reprobable. El mero retorno del niño no vulnera nuestra política pública contra la violencia doméstica.
Noveno, por respetable que sea, no basta invocar un in-forme sobre el discrimen por género en nuestros tribunales. No puede sustituirse el tratado por dicho informe. El Tribunal no ha aducido un solo fundamento que demuestre que México tiene una política pública contraria a la nues-tra con respecto a ese mal social y que, por eso, no pueda confiarse en su sistema de administración de justicia. Como todo país civilizado, México posee un sistema jurí-dico que, tanto en lo penal como en lo civil, censura, castiga y condena la violencia y la agresión. Dicho sentido natural de rechazo a la violencia no es, pues, de nuestro imperio exclusivo.
Décimo, la vulneración del tratado por la mayoría nos coloca en la peligrosa posición de que, igualmente, no se nos respete en una situación en que se remueva ilícita-mente a un menor de nuestra isla. En esas circunstancias podría un tribunal de otro país negarse a retornar al niño, fundamentándose en las mismas interpretaciones forzadas de las excepciones según el tratado.
Décimoprimero, afectamos nuestra imagen institucional con decisiones nacionalistas y chauvinistas de este tipo. Afrentaron, asimismo, la esfera de latitud en su obrar judicial de tribunales de países amigos. En lugar de adelan-tar posiciones vanguardistas de respeto a los tratados in-ternacionales y de confianza en la prudencia y mesura de los países signatarios, con nuestra actuación contribuimos a convertir en “letra muerta” importantes convenios inter-nacionales como éste. Contrario a lo que pueda expresar la mayoría, no estamos sacrificando o afectando el bienestar del menor con tal de adelantar esos principios. La comuni-*311dad jurídica ha convenido en que el país de residencia habitual es el llamado a hacer tal determinación.
Expongamos primero los hechos y el desarrollo procesal del caso ante nos.
HH f — H

Hechos y desarrollo procesal

Xiomara Meléndez Rosa, puertorriqueña, y Raúl De Los Ríos Carmona, nacido en Los Ángeles, California,(1) se ca-saron en Carolina, Puerto Rico, el 7 de mayo de 1986. Inmediatamente fijaron su residencia en Ciudad de México, D.F.
Procrearon a David De Los Ríos Meléndez, quien nació en Ciudad México, D.F. el 30 de noviembre de 1988(2) y, a la sazón, cuenta con siete (7) años de edad.
El 11 de noviembre de 1994 todos vinieron a Puerto Rico en un viaje de vacaciones.(3) Estando en casa de los padres de la señora Meléndez, ella aprovechó una oportunidad y, sin que su marido se percatara, tomó los pasaportes y otros documentos suyos y del niño. Cuando el señor De Los Ríos se dio cuenta, se encerró en una habitación con ella y le increpó fuertemente, pues ella le expresó que se quedaría con su hijo en Puerto Rico.
Al día siguiente, ella consiguió una orden de protección en el Tribunal de Distrito, Sala de San Juan (Hon. Manuel Soto Cabán, Juez). Esta orden, con vigencia hasta mayo de 1995, prohibía al señor De Los Ríos acercarse al hogar de sus suegros, donde se encontraban su esposa e hijo. No *312obstante haber obtenido una orden a su favor, la esposa le permitió pasar allí esa noche.
La señor Meléndez presentó, además, una demanda de divorcio por trato cruel en el Tribunal Superior, Sala de San Juan.
Así las cosas, el 16 de noviembre de 1994, el señor De Los Ríos presentó ante el Tribunal Superior, Sala de Carolina, una Solicitud de Remedio Urgente bajo Convenio In-ternacional de la Haya y pidió, en síntesis, que se dejara sin efecto la orden de protección concedida y se le autori-zara recoger a su hijo y trasladarlo a México.
La madre del menor se opuso a ello y pidió la deses-timación. Alegó, básicamente, que el tratado era inaplica-ble, ya que el niño no fue sustraído ni retenido de forma ilícita o que infringiera algún derecho de custodia. Contra la alegación específica de retención ilícita, adujo las razo-nes siguientes:
1) La Promovida está actualmente casada legalmente con el Promovente; 2) El matrimonio de las partes se celebró en Puerto Rico; 3) El hijo es producto de ese matrimonio; 4) No existe resolución, orden o decreto judicial de clase alguna que adjudique la custodia del menor a ninguna de las partes en el caso; 5) La madre ha decidido residir permanentemente en Puerto Rico en compañía de su hijo y no regresar a México donde era víctima de maltrato conyugal y estaba sola y desam-parada de apoyo alguno; 6) La madre está ejerciendo la custo-dia natural sobre su hijo menor del que no quiere separarse, ejercer la custodia natural sobre su hijo no constituye un acto ilícito; 7) Separar al menor de la madre sería detrimental para la salud emocional del menor; 8) La madre no tiene recursos económicos para ir a litigar a México[, y] 9) El espíritu del Tra-tado es proteger a menores de secuestro o sustracciones ilegales o ilícitas por padres NO custodios. Moción solicitando desesti-mación, pág. 3.
En la alternativa de que se considerara aplicable el tra-tado, la señora Meléndez argumentó la tangencia del Art. 13(b) de la Convención, 51 (Núm. 58) Fed. Reg. 10, 499 (1986), que provee para denegar el traslado del menor cuando lo coloque en una situación de poder sufrir graves *313daños físicos o síquicos, o se le exponga a una situación intolerable. Como factores de grave riesgo emocional para el niño, señaló la restricción que sobre su ámbito de acción, alegadamente, le ha impuesto su esposo, al extremo de convertirla en “prisionera” en su propio hogar (le había quitado su pasaporte, licencia de conducir y otros documentos). También las supuestas relaciones extramari-tales del marido con sus compañeras de trabajo, ello en menoscabo del bienestar emocional del menor.
Resaltó que el más reciente episodio de maltrato fue cuando descubrió que estaba encinta de nuevo. Su esposo, molesto, la agarró por el pelo y la empujó hacia la pared, a la vez que le exigía que abortara. Consignó que a ello, de-bido a sus fuertes convicciones cristianas, no accedió.
Luego de varios incidentes procesales, se celebró el juicio. Entre la prueba, se recibió el testimonio pericial de la Dra. Nydia Lucca Irizarry, psicóloga, quien evaluó al niño y a la madre. A tenor de dicha evaluación, opinó que ella sufría el “síndrome de la mujer maltratada” y que el niño, si se ordenara su regreso a México sin su madre, sufriría un “grave riesgo” de daño psicológico y sería ex-puesto a una “situación intolerable”.
Luego de evaluar la prueba, el Tribunal Superior, Sala de Carolina (Hon. Jorge Orama Monroig, Juez), concluyó que el padre del niño ejercía efectivamente sus derechos de custodia —conforme al Art. 414 del Código Civil de México— y que el niño fue removido de su “residencia habitual”, por lo que la madre incurrió en una “retención ilegal” se-gún el tratado. Al analizar específicamente las situaciones de excepción al retorno cuando ha mediado una restricción ilegal, puntualizó:
(b) La peticionada invoca vehementemente el artículo 13(b) de la CONVENCION, supra. El mismo recoge el concepto de “grave risk” (grave riesgo o peligro) para el niño DAVID, ya sea físico o psicológico; o colocado en situación intolerable, de ser regresado a México.
Ciertamente, no hay prueba en récord alguno que nos ponga *314en condiciones de concluir que existe riesgo o peligro físico para DAVID de ordenarse su regreso a México; no ya grave, sino ningún riesgo de peligro físico previsible.
Sin embargo, la peticionaria trajo prueba sobre el daño psi-cológico que sufriría el niño —DAVID— de ordenarse el re-greso, conforme a la CONVENCION.
Si bien es cierto que el testimonio pericial ofrecido por la Dra. Nydia Lucca Irizarry estableció la existencia de serios conflic-tos matrimoniales entre las partes —que coinciden con prueba directa apreciada por el Tribunal— los cuales se enmarcan den-tro del concepto de maltrato conyugal y del “síndrome de mujer maltratada”; sin embargo, no es menos cierto que el testimonio pericial no fue convincente como para establecer que existe un grave riesgo (“grave risk”) de que la restitución del menor lo exponga a un peligro físico y psicológico o que de cualquier otra manera ponga al menor en una situación intolerable conforme al dictado de la CONVENCION, Art. 13(b). Sentencia de 3 de enero de 1995, pág. 17.
En virtud de sus conclusiones, ordenó el retomo del niño a Ciudad de México, con su padre.(4)
No conforme, mediante una solicitud de revisión, acudió ante nos la señora Meléndez Rosa el 18 de enero. Caso Núm. RE-95-20. Por su parte, el señor De los Ríos presentó también una revisión el 2 de febrero (Caso Núm. RE-95-50),(5) y el 17 de febrero se opuso a la presentada por la madre del menor. Esta, a su vez, el 2 junio se opuso al escrito de revisión del padre.
El 10 de mayo, la señora Meléndez informó que, me-diante una sentencia en rebeldía de 24 de marzo de 1995, Tribunal Superior, Sala de San Juan (Hon. Yvonne Feli-ciano de Bonilla, Juez), obtuvo el divorcio a su favor por la *315causal de trato cruel y la custodia y patria potestad del menor, a la vez que se le impuso al allí demandado Raúl De Los Ríos la suma de cuatrocientos dólares ($400) mensua-les en concepto de pensión alimentaria.
Se nos sometió, además, el 23 de mayo un Escrito de los Estados Unidos Mexicanos como Amicus Curiae, con base en la Solicitud de Remedio Urgente bajo el Convenio Inter-nacional de la Haya.(6) Ese mismo día, el señor De Los Ríos presentó una Moción para que se Tengan Casos por Sometidos. El 26 de mayo presentó, además, su respuesta a la Moción Informativa sobre Divorcio de las Partes y Re-laciones Paterno-Filiales.
*316M h-H h — I

Convenio de la Haya: consideraciones generales

El 25 de octubre de 1980 se aprobó The Hague Convention on the Civil Aspects of International Child Abduction.(7) Conforme su preámbulo, su propósito principal es “proteger internacionalmente los niños de los efectos dañinos provocados por su remoción o retención ilegal y establecer procedimientos para asegurar su pronta devolu-ción al Estado de su residencia habitual, así como asegurar la protección de derechos de acceso”.(8) (Traducción nuestra.)
La Convención ha sido definida como procesal y jurisdic-cional, pues
... no ofrece parámetros internacionales uniformes para deter-*317minar los derechos de custodia ni provee para la ejecución de los decretos de custodia emitidos por otro Estado extranjero. En su lugar, el objetivo de la Convención es desalentar tanto las “sustracciones” ilegales de un niño de un país a otro como las “retenciones” ilegales, proveyendo procedimientos que asegu-ren que todas las controversias de custodia sean litigadas en la jurisdicción donde el niño era un “residente habitual”. Los paí-ses que se unen al tratado acuerdan devolver todos los niños sustraídos o retenidos ilegalmente al Estado de su residencia habitual, de modo que las autoridades en ese Estado puedan ejercer el poder de determinar la custodia a largo plazo entre las partes en disputa. (Traducción nuestra y escolios omitidos.) L. Silberman, Hague International Child Abduction Convention: A Progress Report, 57 (Núm. 3) Law & Contemp. Probs. 209, 212 (1994). Véase Art. 19, International Child Abduction Remedies, 42 U.S.C. sec. 11601(b)(4).
Tanto la Convención como ICARA [International Child Abduction Remedies Act, 42 U.S.C. secs. 11601-11610] aseguran que, ausentes las más extremas circunstancias, a un padre no se le permitirá obtener la custodia de un hijo, removiéndolo de su residencia usual a un país o jurisdicción percibido por ese padre como uno más favorablemente inclinado a sus intereses. Véase el Art. 1, Convención; véase también 42 U.S.C. sec. 1160(a)(2). Por lo tanto, todos los países signatarios se han com-prometido mutuamente a devolver con prontitud a los niños que sean “sustraídos ilegalmente” dentro del significado de la Convención, a menos que aplique una de las limitadas excep-ciones establecidas en la Convención. 42 U.S.C. sec. 11601(a)(4).
La Convención e ICARA se han interpretado uniformemente, concediendo a los tribunales del país requerido jurisdicción para determinar los méritos del reclamo de secuestro (abduction),, pero no los méritos de la controversia subyacente de custodia. Friedrich v. Friedrich, 983 F.2d 1396, 1399 (6to Cir. 1993). Por consiguiente, mientras este Tribunal pueda apropia-damente determinar qué Estado Contratante tiene jurisdicción para establecer los derechos de custodia de los niños Currier, no podrá asimismo resolver la subyacente disputa de custodia en-tre los padres. Levesque v. Levesque, 816 F. Supp. 662, 663 (D. Kan. 1993). Los tribunales en los países que sean parte de la Convención están obligados a devolver con prontitud los niños al país de “residencia habitual” para la solución de cualesquiera disputas sobre la custodia. Friederich v. Friedrich, supra, pág. 1402. Difícilmente los padres quedarán disuadidos de mover a sus hijos a través de los límites internacionales en busca de un foro más simpático, si los tribunales de los países signatarios no *318ponen uniformemente en vigor la Convención, en una forma pronta y predecible. (Traducción nuestra.) Currier v. Currier, 845 F. Supp. 916, 920 (D. N.H. 1994).
Según la Convención e ICARA, corresponde al peticio-nario probar, mediante preponderancia de la evidencia, que el menor fue sustraído o retenido de forma ilícita. Art. 12, Convención, 42 U.S.C. sec. 11603(e)(1)(A); Currier v. Currier, supra, pág. 920.
El traslado o la retención ilícita se tipifica así en el Art. 3 de la Convención:
a) cuando se hayan producido con infracción de un derecho de custodia atribuido, separada o conjuntamente, a una persona, a una institución, o a cualquier otro organismo, con arreglo al derecho vigente en el Estado en que el menor tenía su residen-cia habitual inmediatamente antes de su traslado o retención; y
b) cuando este derecho se ejercía en forma efectiva, separada o conjuntamente, en el momento del traslado o de la retención, o se habría ejercido de no haberse producido dicho traslado o retención.
El derecho de custodia mencionado en a) puede resultar, en particular, de una atribución de pleno derecho, de una decisión judicial o administrativa, o de un acuerdo vigente según el de-recho de dicho Estado. DLXII (Núm. 5) Diario Oficial de la Federación (Organo del Gobierno Constitucional de los Estados Unidos Mexicanos) de 6 de marzo de 1992, pág. 3; Caso Núm. RE-95-20, Anejo VI, pág. 5.
Una vez un tribunal competente determina que hubo una sustracción o retención ilegal en menoscabo de los de-rechos de custodia de alguno de los padres, procede la de-volución del menor a su país de residencia habitual. ¿Cuál es el tipo de sustracción o retención ilegal ante la cual pro-cede el retorno? Veamos.
“La sustracción o retención tiene que ser ilícita dentro del significado del Art. 3, según aclarado por el Artículo 5(a), de modo que active los procedimientos de retorno es-tablecidos por la Convención.” (Traducción nuestra.) Legal Analysis of the Hague Convention on the Civil Aspects of International Child Abduction, 51 Fed. Reg. 10,503, 10,505 *319(1986), según citado en International Child Abductions: A Guide to Applying the 1988 Hague Convention, with Forms, Chicago, ABA, 1989.
¿Cómo se ha interpretado una “sustracción” o “reten-ción” ilícita por la violación de los derechos de custodia?
Linda Silberman delinea muy bien los contornos del problema, ubicándolos en un contexto como el de autos, en que la violación de los derechos de custodia se da previa a un decreto judicial sobre ésta.
Como hemos visto, un aspecto importante y significativo de la Convención de la Haya —distinto a otros tratados internacio-nales sobre la custodia de niños— es su aplicación a situaciones predecreto. Muchos secuestros ocurren antes de que se haya comenzado una acción legal formal. Por lo tanto, a las primeras señales de una situación de desintegración familiar, un padre podría decidir llevarse al niño a otro país, particularmente cuando ese padre regresa a su país de origen. En la medida en que los países parecen tratar como conjuntos los derechos de custodia de una pareja, la acción unilateral de una parte, de llevar al niño a otro país o impedir el regreso al lugar de resi-dencia habitual, constituiría una violación de derechos de cus-todia bajo la Convención. (Traducción nuestra.) Silberman, supra, pág. 221.
Según fuera reseñado por Silberman en su artículo, en Becker v. Becker,(9) el tribunal determinó que el esposo que había llevado sus hijos en un viaje a Estados Unidos desde el hogar familiar en Australia y se había negado a regresar, los había retenido ilícitamente. La madre de los niños llevó una acción en Nueva Jersey al amparo de la Convención. Solicitó la devolución de los niños y se acogió favorable-mente su solicitud de retorno.
En el caso de Re S.,(10) una familia israelí tomó un año de sabática en Inglaterra. Para diciembre de 1992, la ma-dre le pidió a su esposo que se fuera de la casa, lo cual él hizo. Se mudó, en enero de 1993, a un lugar cerca de sus *320hijos. En abril de 1993, luego de regresar de una visita a Israel, la esposa se negó a permitir a su marido que ha-blara con los niños. Cambió incluso el número de teléfono para impedir la comunicación. Ese mismo mes, el esposo comenzó los trámites de divorcio en Israel. En mayo, la esposa obtuvo ex parte residencia provisional en Inglaterra. El padre solicitó allí el regreso inmediato de los niños a Israel pues, según alegaba, se le estaban violando sus derechos de custodia. El tribunal determinó que la ac-tuación de la madre constituyó una retención ilícita, máxime ante su declaración jurada en la cual decía que no tenía planes de regresar a Israel y que los hijos tenían su residencia habitual en Inglaterra? aspectos que no había consultado con su esposo. El foro británico resolvió así, no obstante haber regresado el padre a Israel antes del tér-mino que había acordado con la madre.
En Korowin v. Korowin,(11) un tribunal suizo determinó que la madre había violado los derechos de custodia de su esposo cuando se llevó los niños de Michigan a Suiza y se negó a regresar. El tribunal condenó dicha actuación unilateral de la madre. Encontró irrelevante el hecho de que era ella quien, de facto, daba los cuidados al niño.(12) Silberman, supra, pág. 238.
El pensamiento prevaleciente sobre la retención o remo-ción ilícita violatorio de los derechos de custodia de úno de los padres, queda muy bien resumido en las palabras de la reportera oficial de la Convención de La Haya, Elisa Pérez Vera:(13)
Ahora, desde el punto de vista de la Convención, la sustrac-*321ción de un niño por uno de los custodios sin el consentimiento del otro es ilícita, y esta ilicitud se deriva en este caso particular, no de alguna acción en violación de una ley específica, sino del hecho de que dicha acción ha hecho caso omiso a los dere-chos del otro padre que también están protegidos por la ley, y ha interferido con su ejercicio normal. La verdadera naturaleza de la Convención se revela con mayor claridad en estas situa-ciones: no se ocupa de establecer la persona a la cual correspon-derá en algún momento del futuro la custodia del niño, ni de las situaciones en que se pudiera probar la necesidad de modificar una decisión para conceder custodia conjunta a base de hechos que han cambiado posteriormente. Busca, más simplemente, evitar que una decisión posterior en la materia se vea influen-ciada por un cambio de circunstancias generales a través de alguna actuación unilateral de alguna de las partes. (Traduc-ción nuestra.) Pérez-Vera Report, págs. 447-448.
Si aplicamos el precedente marco doctrinario a los he-chos del caso, resulta claro que el señor De Los Ríos probó su caso y cumplió con la norma de preponderancia de la evidencia (ICARA, Sec. 4(e)(b)). El señor De Los Ríos y la señora Meléndez, como padres, ejercieron, conforme al ci-tado Art. 414 del Código Civil mexicano, la patria potestad y custodia conjunta sobre David hasta el 11 de noviembre de 1994, cuando llegaron en un viaje de placer a Puerto Rico y ella decidió retener al niño y no regresar a México.
Estos actos claramente infringieron los derechos de cus-todia del padre.
El propósito deliberado de la señora Meléndez de rete-ner al niño aprovechando el viaje a Puerto Rico surge de su propia Moción Solicitando Desestimación, pág. 4:
La Promovida tenía la intención de regresar a su país natal en compañía de su hijo hace mucho más de un año atrás al enterarse que su esposo le era infiel nuevamente, pero le era imposible salir del país México, porque el Promovente mante-nía el control total de los documentos de la Promovida y su hijo menor que acreditaban su identidad y ciudadanía americana, sin que la Promovida pudiese tener acceso a los mismos. (En-fasis en el original.)
Precisamente son situaciones como ésta las que la Con-vención persigue desalentar.
*322Cada disputa familiar presenta su peculiar y única situación de hechos, y el caso ante nos ciertamente no es diferente. Sin embargo, hay un núcleo central de asuntos a los cuales estaba dirigida la convención de la Haya:' situaciones en las que un padre intenta resolver una situación familiar difícil, y obtener ventaja en cualquier posible, futuro pleito de custodia, regre-sando a su país de origen, o país preferido de residencia. (Tra-ducción nuestra.) Friedrich v. Friedrich, supra, pág. 1402.
En síntesis, una vez se ha establecido, mediante prepon-derancia de la evidencia, que la retención de David en Puerto Rico fue ilícita, procede su devolución a su país de residencia habitual (México), a menos que la señora Me-léndez haya presentado exitosamente alguna de las excep-ciones o defensas provistas por la Convención.
IV

Excepciones a la restitución del menor (defensas)

... Esbozadas sucintamente, las excepciones incluyen situa-ciones en las que: 1) el alegado secuestrador establece que el reclamante no estaba realmente ejerciendo derechos de custo-dia o que el reclamante había consentido a la sustracción [Art. 13(a)]; 2) la devolución del niño lo expondría a un grave riesgo de daño físico o psicológico o pondría de otra forma al niño en una situación intolerable [Art. 13(b)]; 3) un niño de suficiente edad y grado de madurez objeta su devolución [Art. 13(b)], o 4) la devolución del niño fuera contraria a principios fundamenta-les de los derechos humanos y las libertades fundamentales reconocidas por el Estado Contratante donde el niño está radi-cado al presente [Art. 20]. Según la legislación habilitadora de Estados Unidos, una parte que se oponga a la devolución a tenor de las excepciones (2), (3) y (4) tiene la carga de establecer la aplicabilidad de la excepción mediante “evidencia clara y convincente” [42 U.S.C. sec. 11603(e)(2)(A)]. (Traducción nues-tra y escolios omitidos.) R.M. Baron, Child Custody Jurisdiction, 38 S.D. L. Rev. 479, 493-494 (1993).
*323A. Principio de interpretación restrictiva de las excepciones a la restitución
De entrada, es menester señalar que las excepciones re-conocidas son de interpretación restrictiva, de modo que no se menoscaben los principios medulares y esenciales de la Convención, que apuntan hacia el regreso inmediato del menor a su país de “residencia habitual”. Así surge prísti-namente del reporte Pérez-Vera:
Parece necesario subrayar el hecho de que los tres tipos de excepción a la regla que ordena la devolución del niño tienen que aplicarse sólo en la medida en que se extiende su signifi-cado, y no más allá. Esto implica sobre todo que deben inter-pretarse en forma restrictiva para que la Convención no se con-vierta en letra muerta. De hecho, la Convención como un todo descansa en el rechazo unánime de este fenómeno de sustrac-ciones ilegales de niños y en el convencimiento de que la mejor forma de combatirlos a nivel internacional es negándose a con-cederles reconocimiento legal alguno. La aplicación práctica de este principio requiere que los Estados signatarios se conven-zan de que, pese a sus diferencias, pertenecen a la misma co-munidad jurídica dentro de la cual las autoridades de cada es-tado reconocen que las autoridades de uno de ellos —las del sitio de residencia habitual del niño— son en principio las que están en mejor posición de decidir respecto a asuntos de custo-dia y acceso. Como resultado, una invocación sistemática de dichas excepciones, sustituyendo el foro de residencia del niño por el escogido por el secuestrador, llevaría al colapso de la estructura completa de la Convención, privándole del espíritu de confianza mutua que es su inspiración. (Traducción nuestra.) Pérez-Vera, op. cit., pág. 434. Véanse, además: Currier v. Currier, supra, pág. 920.
Es de importancia central limitar el uso de las defensas disponibles —interpretándolas restrictivamente— para hacer viable el éxito de la Convención. “Si los procedimien-tos según la Convención resultan en la devolución del niño para una determinación de custodia,(14) las partes se verán *324alentadas a invocarla. Pero si ciertos Estados contratantes descansaran en las defensas para evitar la devolución, el mecanismo de retorno se vería tronchado. La cooperación internacional se vería frustrada y las partes recurrirían de nuevo a la autoayuda.” Silberman, supra, pág. 233.
¿Probó la señora Meléndez alguna de las rigurosas y restrictivas excepciones? Veamos.
B. Falta de ejercicio efectivo del peticionario de sus dere-chos de custodia
Respecto al Art. 13(a) de la Convención, que dispone como excepciones al retorno la situación que se suscita cuando el padre peticionario no ejercía con efectividad sus derechos de custodia al momento de la sustracción o reten-ción o cuando había dado su consentimiento (aquiescen-cia), avalamos el enfoque siguiente del Tribunal de Instan-cia, fundamentado en la prueba dimanante del expediente.
El Artículo 13(a) de la CONVENCION nos dice que esta Corte no viene obligada a retornar al niño —DAVID ANTHONY o DAVID— si el padre no estaba ejerciendo efectivamente sus derechos de custodia o que consintió a su retención por parte de la peticionada. La prueba en récord no nos ha convencido en ninguno de esos extremos. Todo lo contrario, la misma es abso-lutamente clara en ambos aspectos: (a) el padre ejercía sus de-rechos de custodia hasta el momento de la retención del niño —cuando la peticionaria le manifestó que no regresaba con él y que retenía al niño con ella, en el domicilio de los padres en Carolina, Puerto Rico — ; y (b) él nunca consintió tal retención: trató de dialogar con ella; pasó toda la noche del viernes 11 de noviembre de 1994, dialogando con su suegra (testimonio de él incontrovertido); y radicó la acción que informa el caso de epígrafe. Sentencia de 3 de enero de 1995, pág. 16.
*325C. Grave riesgo de daño físico o psicológico al menor; expo-sición a una situación intolerable
La señora Meléndez argumenta vigorosamente la apli-cabilidad del citado Art. 13(b), el cual auspicia que no se ordene el retorno, si se prueba que ello pondría al menor en grave riesgo de sufrir un daño físico o psicológico, o lo coloca en una situación intolerable. Al respecto, la esencia de su defensa es que el alegado maltrato en su contra directamente incidía en el bienestar emocional del niño, pues le creaba un ambiente no propicio para su sano desarrollo.
No podemos dar tan expansiva y abarcadora interpreta-ción a dicha excepción que, como hemos visto, debe inter-pretarse restrictivamente.
Este precepto no se diseñó para ser utilizado por los deman-dados como un vehículo para litigar (o relitigar) los mejores intereses del niño. Sólo evidencia que establezca directamente la existencia de un grave riesgo que pudiera exponer al menor a un daño físico o emocional o de otra manera lo expusiera a una situación intolerable, es material para la determinación del tribunal. La persona que se oponga a la devolución del niño tiene que demostrar que el riesgo al niño es grave, no mera-mente serio.
Un repaso de las deliberaciones de la Convención revela que la “situación intolerable” no se tomó en cuenta para abarcar situaciones en que el retorno a un hogar donde el dinero es escaso, o donde las oportunidades de educación o de otro tipo son más limitadas que en el Estado requerido. Un ejemplo de una “situación intolerable” es cuando un padre custodio abusa sexualmente del niño. Si el otro padre sustrae o retiene al niño para protegerlo de una victimización adicional, y el padre agre-sor luego solicita bajo la Convención el regreso del niño, el tribunal podría denegar la petición. Dicha acción protegería al niño de ser regresado a una “situación intolerable” y quedar sujeto a un grave riesgo de daño psicológico. (Traducción nuestra.) 51 (Núm. 58) Fed. Reg. 10, 510 (1986).
Por su parte, al comentar dicho artículo, Silberman se-ñala que éste
... tiene el potencial de socavar el último objetivo de la Conven-*326ción del retorno sumario, abriendo las puertas a la dilucidación en los méritos. Por esta razón, este precepto fue sujeto de mu-cho debate y negociación durante las deliberaciones de la Convención. Los intentos de ensanchar la excepción fueron re-sistidos y se rechazó una excepción general de mejores intereses. Muchos tribunales, al interpretar el artículo 13b, han sido cuidadosos en évitar convertirlo en una escapatoria general {general loophole). (Traducción nuestra.) L. Silberman, Hague Convention on International Child Abduction: An Overview and Case Law Analysis, 28 (Núm. 1) Fam. L. Q. 9, 26 (1994).
En Sánchez Renovales v. Roosa,(15) caso muy similar al de autos, se trataba de una familia que vivía en España. La madre fue a Connecticut con sus hijos a visitar su fami-lia y, una vez allí, telefoneó a su esposo en España y le informó que no tendría que recogerla en el aeropuerto, por-que no pensaba regresar. Dijo, además, que sus hijos per-manecerían en Connecticut. Solicitó —y se le concedió— una orden de entredicho provisional, presentó una de-manda de divorcio y solicitó la custodia temporera de sus hijos. Cuando el esposo solicitó en Connecticut la devolu-ción de los niños a España, la madre presentó la defensa al amparo del Art. 13(b), supra. Presentó testimonio pericial de que uno de los hijos sufría de un desorden de tensión post traumático, atribuible parcialmente al comporta-miento del padre, quien disciplinaba de manera abusiva al hijo. Le pegaba, además de que lo hacía comer en exceso, lo que le provocaba vómitos en las noches, además de pesadillas. El perito presentado por el padre opinó, por su parte, que había otras razones para la tensión, entre ellas, la enfermedad de la madre —cáncer— y la constante dis-cordia marital. Al rechazar la defensa del Art. 13(b), supra, el tribunal determinó que se encontraba ante un padre que amaba a su hijo y quería lo mejor para él. Entendió que el panorama que el caso presentaba era de diferencias cultu-*327rales en la crianza de los hijos, que se acentuaban en la medida en que el amor desaparecía de la relación conyugal. El tribunal no consideró en su dictamen el hecho de si era posible para la madre regresar a España con los hijos o si su salud le permitiría regresar con ellos. En su lugar, el tribunal consignó que fue el deseo de la esposa alejarse de España, y que su esposo fue el que dio pie a la tragedia. Subrayó que ella escogió voluntariamente ena-morarse, casarse, tener hijos y vivir en España, por lo que debía encarar las consecuencias de su decisión. Expresó no poder condonar la conducta de llevarse los niños fuera de su país de residencia habitual.
En el caso Tahan v. Duquette, 613 A.2d 486 (1992), el tribunal puntualizó que de los perfiles psicológicos y la evaluación detallada de aptitud y estilo de vida de alguno de los padres resultaban aspectos inapropiados sobre los cuales había que indagar en una petición de devolución. El tribunal estimó que debía enfocarse en si en la realidad fáctica existía fundamento para los temores concernientes al bienestar del menor al evaluar el ambiente al que el niño sería enviado y las características personales básicas de las personas que estarían junto al menor.
Bajo este cuadro es un hecho indubitado que el am-biente en México ha sido saludable para David en el trans-curso de su corta existencia. Aunque la señora Meléndez propugna que el alegado maltrato al que ha estado sujeta por parte de su marido ha afectado al niño negativamente, hemos visto que no es ese el criterio rector, sino la existen-cia de circunstancias que le perjudiquen directamente. Aparte de su alegación, la promovida recurrente recurrida no ha podido contradecir que David
[e]n Ciudad de México va a la escuela, toma clases de artes marciales (Tae Kwon Do), y además de con su padre y madre, comparte con los amigos y amigas de su vecindario y de sus escuelas, así como con sus abuelos, tíos, primos y otros familia-res paternos. Toda su vida gira en torno al grupo e infraestruc-tura de apoyo de la comunidad en que nació y creció. (Escolio *328omitido.) Memorándum de derecho en apoyo de la petición pre-sentada, pág. 2.
Es importante puntualizar que no corresponde a este Tribunal —máximo organismo judicial puertorriqueño re-querido en el caso de autos— utilizar el citado Art. 13(b) de la Convención como sustituto de determinaciones de los “mejores intereses del menor” que son materia de casos de custodia.(16) En Re H (Eng. C.A. Aug. 20, 1991), el foro ape-lativo británico revocó una orden de no retornar del tribunal a quo, por entender que incidió al utilizar el Art. 13(b), supra, pensando en los efectos a largo plazo del retorno en lugar de considerar el riesgo inmediato al menor de orde-narse la devolución. Silberman, supra, pág. 237 esc. 139.
Serán las autoridades judiciales mexicanas quienes dilucidarán en su día si atenta contra los mejores intereses *329de David, para efectos de custodia, el hecho de que su padre Raúl, por motivo de su trabajo, permanezca más de ciento ochenta (180) días fuera dé su casa. Asimismo, será labor exclusiva del sistema judicial mexicano aquilatar la gravedad de las desavenencias matrimoniales —específica-mente la alegación de Xiomara de que ha estado sujeta a maltrato— a los efectos de decidir si ello convierte al padre en persona inepta para ostentar la custodia de David.(17)
Por nuestra parte, en lo que a nuestra jurisdicción se extiende en el caso de autos, encontramos que si bien el niño puede mostrar huellas en su siquis por las desavenen-cias entre sus padres, no corre riesgo alguno de grave daño físico o psicológico ni de que vaya a ser colocado en una situación intolerable. Todo lo contrario, su entorno en México, con sus padres, familiares, vecinos y compañeros de escuela como su comunidad habitual, dista mucho de ser atentatorio a su bienestar.
Nótese, pues, que no podemos acoger como criterio rector para exceptuar la devolución de un menor a su país de residencia habitual el hecho de que el progenitor que lo haya sustraído, sea el que de facto le brinda primaria-mente los cuidados esenciales y básicos.(18)
*330En el caso C. v. C., supra, la madre llevó ilícitamente al niño de Australia a Inglaterra. Luego adujo que éste se vería afectado psicológicamente de tener que regresar solo a Australia. Expresó que no podía regresar a Australia por-que no tenía dinero ni empleo. El tribunal expresó que un padre no podía descansar en el daño psicológico que previ-siblemente podía resultar de su propia negativa a regresar con el niño, pero condicionó su orden a la promesa del padre de proveer ayuda financiera para la madre y el niño en Australia.(19)
Al analizar los hechos del caso ante nos, notamos ciertas similaridades con los casos aquí reseñados.
*331En su solicitud de desestimación, la señora Meléndez expresó sus preocupaciones en torno a un mandato de re-tomo, pues ella:
a) No puede ir a México a litigar, no tiene medios de fortuna para esto;
b) No tiene donde vivir en México;
c) No puede trabajar en México para ganarse la vida porque a los extranjeros se les prohíbe trabajar;
d) México resulta un ambiente hostil para la demandada y el sistema judicial de México no ofrece garantías a la demandada de tener un pleito justo e imparcial. Esto ha sido reconocido por el Hon. Ernesto [Zedi]llo, Presidente actual de México en su discurso inaugural al gobierno y a la nación Mexicana en la que señaló como uno de los principales problemas en México, la grave carencia en la impartición de la justicia.
Por lo que el menor estará en México huérfano de la figura más importante en su vida, de quien siempre ha estado acompañado. Moción solicitando desestimación, págs. 12-13.
Por nuestra parte, respetamos la latitud de que gozan los tribunales mexicanos en su obrar judicial en asuntos como el de autos. Confiamos en que su decisión final sobre la custodia tendría como horizonte “los mejores intereses del menor”, por lo que no es justo vedarles el ejercicio de su poder adjudicativo. No hay fundamento alguno para pen-sar que los tribunales mexicanos dejarían a la señora Me-léndez en estado de indefensión. Nada impide al tribunal mexicano que atienda el caso que nos ocupa proveerle al-gún remedio, análogo a alguno de los esbozados en los ca-sos aquí reseñados, para que puedan hacerse viables sus oportunidades de litigar en México sin sufrir penurias en el proceso.
C. Menor con suficiente edad y madurez objeta su restitu-ción
El Art. 13 de la Convención dispone, en lo pertinente:
La autoridad judicial o administrativa podrá asimismo negarse a ordenar la devolución del menor si comprueba que el propio menor se opone a ésta, cuando el menor haya alcanzado una *332edad y un grado de madurez en que resulta apropiado tener en cuenta sus opiniones. (Traducción nuestra.) 51 (Núm. 58) Fed. Reg. 10, 499 (1986).
El juez de instancia, que tuvo la oportunidad de entre-vistar al niño, puntualizó:
Este Magistrado entrevistó al niño DAVID ANTHONY en Cá-mara, sin la intervención de nadie. El niño me manifestó, como ya lo había dicho la Dra. Lucca, que él prefiere regresar a Mé[x]ico, aún estando consciente que su mamá no regresaría. Lucía bastante sereno. No lo cuestionamos; el propósito era auscultar su sentir y su disposición. Sentencia, pág. 9.
Nos hacemos eco de ese criterio. No hay en el expediente elemento alguno que justificada y razonablemente nos per-mita alterar esa apreciación, máxime si tomamos en consi-deración que desde su llegada a Puerto Rico, el niño ha estado bajo el control afectivo de su madre.
D. La restitución es contraria a los principios fundamenta-les de derechos humanos y las libertades reconocidas por el Estado requerido
Como hemos visto, la mayoría aduce prominentemente esta excepción para objetar el retorno de David a México. No obstante, su aplicación parte de una visión distorsio-nada de la verdadera esencia de la excepción. Esta excep-ción, contenida en el Art. 20 de la Constitución, supra, es conocida como de "política pública”. "El enfoque doctrinal es a favor de utilizar sus disposiciones sólo en circunstan-cias extremas. De acuerdo con el informe de Pérez-Vera, ‘para negarse a devolver a un niño a base de este artículo, será necesario demostrar que los principios fundamentales del Estado requerido, con respecto al asunto de la Conven-ción, no lo permiten. Por lo tanto, debe interpretarse como una excepción muy estrecha.” (Traducción nuestra.) M.E. Moraza Choisne, Juridical Solutions in the U.S.A. for Parental Kidnapping in Child Custody Cases, 24 (Núm. 2) Rev. Jur. U.I.A. 309, 346 (1990).
*333Por otro lado, se ha dicho que esta excepción se ideó
... para ser invocada en la rara ocasión de que el regreso del niño pudiera sacudir la conciencia del tribunal u ofender todas las nociones del debido prpceso.... [D]ebe enfatizarse que era la intención que esta excepción, como las otras, se interpretara y aplicara restrictivamente, y no debe usarse, por ejemplo, como vehículo para litigar la custodia en los méritos o para pasar juicio sobre el sistema político del país del cual el niño fue removido. (Traducción nuestra.) Anotación, 51 (Núm. 58) Fed. Reg. 10, 510 (1986).
Por su parte, Silberman ofrece una interpretación más clara e ilustrativa de este artículo. Para su mejor compren-sión, distingue el ámbito del Art. 20 del Art. 13(b) citados.
[E]n Gsponer v. Johnstone, un tribunal australiano entendió que el artículo 13b estaba confinado al grave riesgo de daño al niño dimanante de su regreso a un Estado Contratante particular. Esta interpretación, aunque útil para limitar el ám-bito del Artículo 13b, no parece ser compatible con el enfoque del artículo en ‘conducta de otras partes y los intereses de otros niños’. Por otra parte, dicha interpretación parece redundante a la luz de la excepción del artículo 20, excusando el retorno si es incompatible con los principios fundamentales del Estado requerido relacionados con la protección de los derechos huma-nos y las libertades fundamentales. Así, el artículo 20, no el 13b, está dirigido a preocupaciones acerca de los daños dima-nantes del regreso del niño a un país particular. El artículo 20 visualizó una situación limitada donde las preocupaciones de los derechos humanos, usualmente definidas dentro de los pa-rámetros de otros acuerdos internacionales, prohibirían el regreso. (Traducción nuestra.) Silberman, supra, págs. 28-29.
Resulta evidente, pues, que este artículo —ideado para situaciones verdaderamente extremas— adquiere su vir-tualidad cuando el Estado requerido se ve imposibilitado, por la configuración de su ideario de derechos humanos y libertades fundamentales, de enviar al niño a determinado país con unos "mores” y unas escalas valorativas que cho-can contra la sensibilidad y el sentido moral del Estado requerido. Esa no es la situación en el caso ante nos. El hecho de que Puerto Rico tenga una clara e importante *334política pública contra el abuso conyugal, no riñe con de-volver al niño a su país de “residencia habitual”, en ausen-cia de prueba de que México aliente prácticas deleznables de este tipo. Devolver al niño a su país de residencia habitual no implica que inexorablemente quedará inmerso en una turbulenta vorágine de abuso.
V
No podemos aspirar a adjudicarnos el monopolio de la defensa de postulados contra el abuso conyugal y pensar que sería claudicar en ese empeño el enviar al niño a su país. Como hemos visto, México también tiene una impor-tante política contra el abuso conyugal, por lo que no se estaría enviando al niño a un país con valores y morales fundamentalmente distintos en este aspecto. Sería el tribunal mexicano competente el llamado a aquilatar el efecto del abuso conyugal en el bienestar del niño y el pa-pel que juega en la determinación de custodia.
A tenor de lo antes expresado con respecto a los Arts. 20 y 13(b), debemos puntualizar que
[s]in una aplicación cuidadosa o una interpretación restric-tiva, estas excepciones podrían ser detrimentales para los pro-pósitos a los cuales la Convención está dirigida. De un lado, las excepciones “podrían tragarse la regla general que requiere el regreso de niños secuestrados” y, de otra parte, podrían “conver-tir lo que deben ser procedimientos sumarios en vistas adver-sativas en los méritos, contrario a los propósitos de la Convención”.
“Al redactar los Artículos 13 y 20, los representantes de los países que participaron en las negociaciones de la Convención estaban conscientes de que cualesquiera excepciones tenían que configurarse muy estrechamente para que su aplicación no vulnerara los propósitos expresos de la Convención —efectuar el pronto retorno de niños secuestrados — . Más aún, era la creencia general que los tribunales deben atender y cumplir con los objetivos de la Convención interpretando estrechamente la excepciones y permitiendo su uso sólo en casos claramente *335meritorios, y sólo cuando la persona que se oponga al retorno haya cumplido con su carga de la prueba. ... Los tribunales retienen la discreción para ordenar se regrese al niño aún si entendieran que aplica una o más de las excepciones.” (Traduc-ción nuestra y escolio omitido.) Moraza Choisne, supra, pág. 345.
Innegablemente estamos ante un delicado caso reves-tido de una gran carga emocional. Durante su largo, traba-joso y exhaustivo estudio, en más de una ocasión han aflo-rado sentimientos muy humanos que nos han hecho meditar si debíamos unirnos a la mayoría en una decisión que, si bien puede ser simpática, violenta los más elemen-tales principios de deferencia y respeto a los tribunales de países amigos con civilizadas culturas jurídicas.
Es evidente el deseo de la mayoría de evitar a toda costa que los tribunales mexicanos puedan hacer una adjudica-ción de custodia adversa a Meléndez Rosa. Al así hacerlo, pasan por alto el respeto y la confianza mutua que vienen llamados a tener entre sí los países signatarios del conve-nio internacional bajo consideración en el caso ante nos. Animados por la desconfianza hacia el sistema de justicia mexicano, la mayoría emite un dictamen que vulnera la esencia de tan importante tratado y afecta nuestra imagen en la comunidad jurídica internacional. Siendo ello así, no podemos suscribirlo.

 El residió sus primeros doce (12) años en dicho estado. Cuando tenía diecio-cho (18) años “juró” la bandera mexicana, pero nunca ha renunciado a la ciudadanía americana.


 El niño es ciudadano norteamericano y mexicano.


 Los pasajes de regreso eran para el 14 de noviembre de 1994.


 La sentencia del reputado Tribunal Superior se registró y archivó en autos el 3 de enero de 1995.


 Ordenamos la consolidación de ambos recursos mediante una Resolución de 10 de marzo de 1995 en que además, en auxilio de nuestra jurisdicción, paralizamos la ejecución de la sentencia hasta que resolviéramos conforme a derecho.
Asimismo, mantuvimos la prohibición de remover al menor de la jurisdicción del Estado Libre Asociado —bajo pena de desacato — , dejamos los pasaportes y pasajes de las partes y el niño bajo la custodia de la Secretaria General del Tribunal, y mantuvimos vigente el último plan de relaciones filiales.


 Entre otras cosas, dicho escrito describe las gestiones efectuadas en México simultáneas a la petición efectuada en Puerto Rico por Raúl bajo el palio de la Convención:
“7.- Paralelamente, el Sr. Manuel de los Ríos, abuelo del menor, inició ante la Consultoría Jurídica de la Secretaría de Relaciones Exteriores un procedimiento de restitución de menor con base en la Convención de la Haya sobre los Aspectos Civiles de la Sustracción de Menores. En el marco de dicho instrumento internacional, se inició el procedimiento de restitución ante la Autoridad Central de los Estados Uni-dos de América, la Sra. Elizabeth Wadium, a fin de lograr el regreso inmediato del menor a México.
“8.- Del mismo modo, el día 2 de diciembre de 1994, por conducto del despacho de abogados Dávalos, Orta y Asociados S.C., se interpuso otra demanda ante el C. Juez de lo Familiar en turno del Distrito Federal con el objeto de que decretará la restitución inmediata del menor y se notificará a la Sra. Meléndez para que produ-jera su contestación.
“9.- El pasado 4 de enero de 1995, el Consulado de México en Puerto Rico in-formó a esta Oficina que el día anterior, el Juez competente decretó la restitución del menor a la Ciudad de México, para cuyo efecto diera a la interesada un plazo de 15 días, contado a partir del 3 de enero, y cuyo cumplimiento tuviera verificado el pa-sado miércoles 18 de enero.
“10.- Por último, el día 19 de enero, el mismo Consulado nos informó que la Sra. Meléndez interpuso, aún dentro del término, un recurso de revisión ante el Tribunal de Puerto Rico, acto que retrasa una vez más el regreso del menor al territorio nacional.
“11.- En atención a los hechos formulados en los numerales anteriores, es mo-tivo de gran preocupación el hecho de que a la fecha no se hubiese emitido resolución que dirima la litis planteada en el asunto que nos ocupa.” Escrito de los Estados Unidos Mexicanos como Amicus Curiae con base en la solicitud de remedio urgente bajo el convenio internacional de La Haya, págs. 2-3.


 Se aprobó en la Décimocuarta Sesión de la Conferencia sobre Derecho Inter-nacional Privado, en Sesión plenaria, por el voto unánime de los veintitrés (23) es-tados miembros. Ese mismo día, la Convención fue suscrita por Canadá, Francia, Grecia y Suiza. El 23 de diciembre de 1981, se firmó en beneficio de Estados Unidos. El 29 de enero de 1991, México suscribió la Convención.
En 1988, el Congreso de Estados Unidos aprobó legislación habilitadora del tratado —International Child, Abduction Remedies Act (ICARA), 42 U.S.C. secs. 11601-11610— haciéndose efectivo el convenio en Estados Unidos el 1ro de julio de 1988.


 “Las importantes consideraciones encarnadas en la Convención son: la co-operación entre las naciones contratantes a través de sus Autoridades Centrales; los procedimientos rápidos; el cumplimiento con la devolución del niño al padre que tenga el derecho a la custodia de acuerdo con la ley del lugar de su residencia habitual; su carácter no-exclusivo como herramienta contra la sustracción internacional de niños; su protección de los derechos de visita; la disposición sobre la ayuda legal a los extranjeros y nacionales en la medida que sea compatible con lo establecido en la Convención, y su mecánica de disuasión contra el secuestro de niños”. (Traducción nuestra y escolio omitido.) M.E. Moraza Choisne, Juridical Solutions in the U.S.A. for Parental Kidnapping in Child Custody Cases, 24 (Núm. 2) Rev. Jur. U.I.A. 309, 340 (1990).
Para una discusión de los objetivos de la Convención, véanse: Robin Jo Frank, Nota, American and International Responses to International Child Abductions, 16 N.Y.U.J. Int’l L. & Pol. 415 (1984); D.R. Rivers, The Hague International Child Abduction Convention and The International Child Abduction Remedies Act: Closing Doors to the Parent Abductor, 2 Transnat’l Law. 589 (1989); B.Ullman Schwerin, The Hague Convention on International Child Abduction: A Practical Application, 10 Loy. L.A. Int’l & Comp. L.J. 163 (1988); Comentario, The Hague Convention on the Civil Aspects of International Child Abduction, 9 N.C.J. Int’l L. & Com. Reg. 463 (1985); S.B. Blumkin, La Sustracción Internacional de Menores, 55 (Núm. 1) Rev. Col. Abo. Buenos Aires 27 (1995).


 15 Fam. L. Rep. 1605 (1989).


 1 All E.R. 237 (1993).


 Sentencia de 13 de febrero 1992 (Korowin v. Korowin), Núm. 138036, Bezirksgericht (Dist. Ct.) des Kanton Horgen (Switz).


 Para casos sobre decretos de remoción o retención ilegal luego de determi-naciones judiciales de custodia o acuerdos de esta índole, véanse: Navarro v. Bullock, 15 Fam. L. Rep. (1989); C. v. C., 2 All E.R. 465 (1988); Tournia v. Mechoulam, Sentencia de 15 de abril de 1992 (Tournia v. Mechoulam), Núm. 1648/92, Isr. Sup. Ct.


 Su informe aparece en Acíes eí documents de la Quatorziene Session (1980), Vol. III, Child Abduction.


 Se ha señalado que “[p]or supuesto, uno de los claros propósitos de la Con-vención es que la custodia, en sus méritos, se litigue en el Estado de la residencia *324habitual del niño, de modo que se obtenga la mejor determinación y se desaliente el secuestro de niños.” (Traducción nuestra.) M.E. Moraza Choisne, supra, pág. 344.


 No. 91-0392232-S, 1991 Conn. Super. Lexis 2215 (Conn. Super. Ct. Sept. 27, 1991).


 “Los esfuerzos de bien intencionados salvadores de niños podrían también servir para frustrar los objetivos de la Convención. Ciertamente, es difícil luchar con la retórica acerca de los mejores intereses del niño .... Los intentos para frustrar el retomo según el palio de los mejores intereses, si se les permitiera funcionar con éxito, podrían vulnerar la Convención y transformar su marco procesal en uno de sustancia. En efecto, la Convención presuntamente declara que los mejores intereses del niño se ven en efecto servidos al evitar los secuestros y ordenar el retorno del niño.
"... ‘Además, los intentos de servir los mejores intereses de los niños llevando a cabo extensas vistas sobre las defensas de ‘daño psicológico’ o ‘situación intolerable’, prolongan los procedimientos y socavan el procedimiento expedito visualizado por la Convención. Es importante cortar dichos intentos. El tribunal de Connecticut en el caso de Renovales, aunque rechazó la defensa del artículo 13b, llevó a cabo una extensa vista para determinar si el retorno podía causar daño psicológico al niño. Temiendo repercusiones de un enfoque como ese, el tribunal apelativo en Tahan v. Duquette intentó limitar el ámbito de las vistas sobre dichas defensas, advirtiendo que controversias sobre los ‘méritos’ son apropiadas para considerarse en el procedi-miento plenario de custodia en el lugar de residencia habitual. En la medida que no debe interferirse con relaciones de facto, es posible, como han ordenado algunos tribunales, que se ordene al padre regresar con el niño y esperar los procedimientos de custodia en el lugar de residencia habitual. Así, cuando se hacen alegaciones de daño serio, un tribunal debe intentar delinear arreglos provisionales, sea con el padre custodio o con terceros, para garantizar la seguridad del niño. Si teme penu-rias financieras en el retorno, el tribunal podrá requerir pagos para vivienda y ma-nutención durante ese período. Sólo si esas alternativas no estuvieran disponibles, podría el tribunal proceder a una vista de gran escala para determinar si la defensa ha sido sustantivamente establecida por prueba clara y convincente, como se re-quiere bajo el estatuto federal.” (Traducción nuestra.) L. Silberman, Hague Conuention on International Child. Abduction: A Brief Overview and Case Law Analysis, 28 (Núm. 1) Fam. L. Q. 9, 32-33 (1994).


 von Glasgow v. von Glasgow, Sentencia de 15 de septiembre de 1989 (von Glasgow v. von Glasgow), 15 Fam. L. Rep. (BNA) 1605-06, Bezirksgericht Uster-No. 5689096 u/ERZSVx (Switz). Allí un tribunal suizo, en apelación, revocó el dictamen del tribunal a quo que se negó a ordenar la devolución a Michigan de unos niños sustraídos y llevados por su madre a Suiza. El foro de instancia suizo se había negado a ordenar el regreso de los niños porque la madre se rehusaba a regresar a Estados Unidos, y el reporte de Servicios Sociales determinaba que los niños eran más apegados a la madre y que el regresarlos hubiera resultado en daño psicológico para ellos. Silberman, supra, pág. 238.


 Veamos otro caso relacionado con una solicitud de excepción al retorno se-gún el Art. 13(b), a la luz de la consideración del daño al menor por su separación física del padre que le brindaba primariamente sus cuidados.
En Korowin v. Korowin, supra, se ordenó el retomo a Michigan de un menor, no empece el argumento de su madre de que habría serio daño psicológico de apartar al niño de ella, ya que era su única cuidadora, y ella no deseaba regresar a Estados Unidos. El tribunal suizo que entendió en el asunto rechazó la defensa del Art. 13(b) e hizo caso omiso de las razones aducidas por la madre para no regresar, esto es, mejores oportunidades en Suiza para conseguir un trabajo y en su procedimiento de divorcio. Resolvió que un demandado tiene que demostrar absoluta incapacidad para regresar con el niño. El tribunal apuntó que no había cortapisas ni complicaciones *330significativas para el retorno de la esposa, quien no venía obligada a regresar con su esposo o regresar a la residencia matrimonial. Enfatizó, además, la receptividad del marido a proveerle una vivienda y sufragar los gastos mientras los procedimientos de custodia en Michigan se desarrollaban. Silberman, supra, pág. 238.


 A modo ilustrativo, las condiciones impuestas por el foro británico fueron las siguientes:
“(1) [El padre] no tratará de poner en vigor en contra de la madre la orden de tutela y custodia de 10 de agosto de 1988 ni intentará remover a Thomas del cuidado y de la protección de la madre hasta que el Tribunal de Relaciones de Familia de Sydney, Australia, finalmente decida en sus méritos las controversias en torno a la tutela, la custodia, el cuidado y la protección de Thomas. (2) Proveerá de su propio peculio para el uso de la madre de un vehículo de motor adecuado, por un período de dos meses a partir de la fecha de su llegada, o hasta que se decida la controversia, lo que ocurra más tarde. (3) Conseguirá alojamiento sin mobiliario que quede a una distancia razonable de la escuela a la que- Thomas asistirá, cuyo alquiler no sea menor de 220 dólares australianos por semana, y la madre pagará el alquiler hasta un límite de 250 dólares australianos por semana. El padre proveerá el mobiliario suficiente y adecuado. (4) Tratará por todos los medios de asegurarle a Thomas acomodo en una escuela primaria de renombre, y costeará todas las cuotas, la ropa y cualquier otro gasto incidental a la educación de Thomas en dicha escuela. (5) Pro-veerá los pasajes aéreos y reservará los asientos correspondientes, para que Thomas y su madre viajen de Londres a Sydney no antes del 1ro de enero de 1989, y proveerá la cantidad de £50 para cubrir gastos de viaje adicionales. (6) No iniciará ni respal-dará voluntariamente ninguna acción para castigar o encarcelar a la madre debido a cualquier desacato al tribunal australiano que ésta haya cometido antes de esta fecha. (7) Se abstendrá de efectuar cualquier gestión que conduzca a la confiscación del pasaporte de la madre, una vez el nombre de Thomas se haya eliminado de dicho pasaporte. (8) Le pasará una pensión alimentaria a Thomas y a su madre desde la fecha cuando éstos lleguen a Australia hasta que se decida el caso, a razón de 650 dólares australianos por semana, pagaderos por adelantado. Si la madre obtuviese un empleo, dicha suma de 650 dólares australianos se reducirá en un 50% del salario que reciba la madre. El pago correspondiente a las primeras cuatro semanas se efectuará al arribo de [Thomas y su madre] a Australia, mientras que el quinto pago y los pagos subsiguientes se harán semanalmente y por adelantado. (9) Pagará todos los gastos médicos en que razonablemente incurra la madre en relación con Thomas en Australia.” (Traducción nuestra.) C. v. C., supra, pág. 470.